Citation Nr: 1713815	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-18 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than other specified trauma and stressor related disorder.
 
2. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to November 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A transcript of the hearing has been associated with the claims file.  

In September 2015, the Board remanded the claim for additional development.  The case now returns to the Board for appellate review.  

In an October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran service connection for other specified trauma and stressor related disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran is seeking service connection for an acquired psychiatric disorder other than other specified trauma and stressor related disorder.  The Veteran is also seeking service connection for a bilateral hip disability which he contends is caused by service-connected lumbar spine degenerative disc disease. 

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the evidence of record reflects multiple psychiatric diagnoses apart from the currently service connected other specified trauma and stressor related disorder.  For example, in March 2008, the Veteran had an initial evaluation at the VA Anniston/Oxford Clinic and was diagnosed with posttraumatic stress disorder (PTSD).  In December 2011, a VA examiner determined that the Veteran did not meet the full criteria under DSM IV for PTSD and diagnosed the Veteran with depressive disorder with anxiety.  Given the multiple psychiatric diagnoses reflected in the evidence of record, a remand is needed to clarify whether the Veteran has any distinct psychiatric diagnoses in addition to other specified trauma and stressor related disorder for which service connection may be granted.
Moreover, the Board notes that the record is void of any indication that the Veteran served in combat.  However, in the October 2016 rating decision, the RO noted that the Veteran's DD Form 214 denotes he had military service during a period of combat.  Furthermore, during an August 2014 Travel Board hearing, the Veteran testified that he participated in conflict in Desert Storm.  Based on the foregoing, clarification is needed to determine whether the Veteran served in combat.
With regard to the Veteran's bilateral hip disability claim, a December 2015 VA examiner opined that it is less likely than not that the Veteran has a bilateral hip disability which was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's current exam and x-ray evaluations indicate no significant hip disorder, his STRs are silent as to any hip related complaints, and examination revealed that his symptoms are related to apparent sciatica present bilaterally with no hip involvement.  The examiner further stated in a December 2015 addendum that regardless of the Veteran's statements re bilateral hip pain, STRs, and complaint of continuous pain since 1994 service, the preponderance of evidence and the lack of significant findings upon examination of the hips indicates the pain he is experiencing in the hip area is radiating pain from his lumbar back disorder as sciatic radicular pain; again there is no evidence of any history of or current disorder of the hips bilaterally.    

However, the evidence of record includes a June 2014 pre-operative anesthesia surgery consult which documents that the Veteran had hip arthritis.  The December 2015 examiner opinion did not address this diagnosis.  As stated previously, the December 2015 examiner stated that there is no evidence of any history of or current disorder of the hips bilaterally.  Therefore, the Board finds that an additional opinion is necessary to address all pertinent diagnoses of record.    

Accordingly, the case is REMANDED for the following action:

1. Take reasonable steps to determine whether the Veteran was in combat and write a memorandum to the file regarding the determination. 

2. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3. After completing the development requested above, send the claims file to the same VA psychiatrist to determine the nature, etiology, and date of onset of any psychiatric disorders that were diagnosed during the appeal period, to include PTSD, major depressive disorder with anxiety, and other specified trauma and stressor disorder.  If a VA examination is deemed necessary to answer the questions presented, one should be scheduled.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran (if an exam is necessary), the examiner should respond to the following:

   (a) Please identify all current psychiatric disorders, specifically indicating whether the Veteran currently has a disorder distinct from other specified trauma and stressor related disorder. 

   (b) For each psychiatric disorder diagnosed during the period on appeal, no matter whether it is currently resolved or not, is it at least as likely as not (50 percent probability or more) that it had its onset in service or within one year of his separation from service, is related to the Veteran's reported in-service stressor, or is otherwise related to service?  
   
   (c) If the criteria for a diagnosis of PTSD are met, based on the Veteran's reported stressor, please state specifically whether the Veteran has a diagnosis under DSM IV and DSM 5.  Please also specify the stressor supporting the diagnosis.  Consider in any determinations, whether the Veteran served in combat.  

   (d) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including PTSD, major depressive disorder with anxiety, and other specified trauma and stressor disorder.  Please also state specifically whether the Veteran has an acquired psychiatric disorder diagnosis distinct from other specified trauma and stressor disorder. 

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the April 2011 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

3. Send the claims file to the same VA examiner to determine the nature, etiology, and date of onset of any diagnosed disorder of the bilateral hips.  If a VA examination is deemed necessary to answer the questions presented, one should be scheduled.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran (if an exam is necessary), the examiner should respond to the following:

   (a) Please identify all current disorders pertaining to the bilateral hips.  Please specifically address whether the Veteran's reported hip symptoms are a separate disorder from his already service-connected bilateral lower extremity radiculopathy associated with lumbar spine degenerative disc disease.  If a separate diagnosis is found, the examiner is asked to specify which symptoms are related to each specific diagnosis. 

   (b) For any diagnosis found other than lower extremity radiculopathy, the examiner must state a)whether it is at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is otherwise related to the Veteran's active service and b) whether it is at least as likely as not that the disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected lumbar spine degenerative disc disease.
   
The examiner must consider the June 2014 pre-operative anesthesia surgery consult which documents that the Veteran had arthritis of the hip.  The examiner must also consider and discuss the Veteran's lay statements regarding having hip pain in service that has continued to the present and the June 1994 service treatment record showing complaints of back pain with pain in his hips.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

4.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

